Citation Nr: 9919737	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-37 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $1,833.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
May 1961 and from June 1962 to December 1981.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Committee on Waivers and 
Compromises (Committee) of the Houston, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  An overpayment of compensation benefits was created when 
the veteran continued to receive additional benefits for a 
dependent child after that child began receiving Chapter 35 
educational assistance benefits.

2.  The veteran had no reason to know that he was not 
entitled to the amount of compensation benefits he was 
receiving.  

3.  The overpayment was due solely to administrative error.


CONCLUSION OF LAW

The proper effective date for termination of additional 
compensation benefits for a dependent to the veteran was July 
31, 1993, the date of last payment and there is no 
overpayment in this case.  38 U.S.C.A. § 5112(b)(10) 
(West 1991 & Supp. 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim seeking waiver of recovery of a compensation 
overpayment is well grounded.  It is plausible.  The Board 
also finds that all pertinent evidence needed has been 
obtained and, hence, there is no further duty to assist the 
veteran.  

The Committee determined that there was no fraud, 
misrepresentation or bad faith on the part of the veteran.  
The question remaining for resolution is whether recovery 
would be against equity and good conscience.

In a rating action dated in September 1984 the veteran was 
found entitled to a 100 percent disability rating and 
entitlement to dependents' educational assistance under 
Chapter 35, United States Code was established.  He was 
awarded compensation benefits at the 100 percent rate with 
additional benefits for a spouse and one child ([redacted], born 
December [redacted] 1972).  He had two other children who were over 
18 years of age at that time and who applied for Chapter 35 
benefits.  His award was later adjusted to award payment for 
an additional child who had not reached the age of 18 years 
as of the effective date of award of compensation benefits.  

In October 1990 the veteran filed a request for approval of 
school attendance for [redacted], who was still in high school 
at the time.  His additional benefits for [redacted] as a 
dependent were extended through May 1991.  In August 1991 the 
veteran again filed a request for approval of school 
attendance for [redacted], who was entering community college 
and expected to graduate in August 1993.  His award of 
additional benefits for [redacted] as a dependent was extended 
through August 1993.

In June 1993 the RO notified the veteran of its intent to 
terminate his award of additional benefits for [redacted] as a 
dependent since verification of his continued school 
attendance had not been received.  In a statement dated in 
July 1993 the veteran reported that [redacted] was no longer in 
school.  It was noted in the file that [redacted] was in receipt 
of Chapter 35 benefits and the veteran's additional benefits 
for [redacted] as a dependent were discontinued effective August 
20, 1991.  As a result of that action an overpayment was 
charged in the amount of $3,438.00.  

The veteran filed a claim for waiver of recovery of the 
overpayment in September 1993.  In October 1993 the case was 
referred to the Committee.  On the referral sheet it was 
noted that $1,833.00 of the overpayment had been recovered.  
(It appears that the veteran's October check in that amount 
was withheld to recover a portion of the overpayment and that 
that amount was returned to the veteran in November 1993 when 
the collection activity became aware that the veteran had not 
received proper notification under the provisions of 
38 C.F.R. § 1.912a.)  

The veteran testified at a hearing before a hearing officer 
at the RO in February 1994.  He indicated that he did not 
know that his benefits should have been reduced when his 
child began to receive Chapter 35 benefits.  He stated that 
when his older children went to college he did not see a 
change in his benefits.  

In a financial status report dated in March 1994 the veteran 
reported income of $2,363.00 per month and monthly expenses 
of approximately $2,440.00.  

In a decision dated in March 1994 the Committee noted that 
[redacted] began receiving Chapter 35 benefits in August 1991 
and the veteran's award was not adjusted until August 1993 to 
remove the child effective in August 1991 thereby creating an 
overpayment.  The Committee further noted (incorrectly) that 
$1,833.00 of the original overpayment of $3,438.00 had been 
recovered reducing the amount of the overpayment to 
$1,605.00.  The Committee found that neither the veteran nor 
the VA was without fault in creating the overpayment and that 
repayment of the balance of the overpayment would defeat the 
purpose of the benefits.  Waiver of the "remaining balance" 
of the overpayment in the amount of $1,605.00 was waived.  
The Committee denied waiver of recovery of the amount of 
$1,833.00 on the theory that that amount had already been 
recovered and that to refund that amount would constitute 
unjust enrichment on the part of the veteran.  

In a financial status report dated in late March 1994 the 
veteran reported monthly income totaling $2,363.00 and 
monthly expenses totaling $2,588.78. 

In March 1994 the VA Debt Management Center notified the 
veteran that $152.75 per month would be withheld from his 
compensation benefits to apply to his debt of $1,833.00 
beginning with his check due May 1, 1994.

The veteran's notice of disagreement with the denial of 
waiver of recovery of the overpayment was received in April 
1994.  

An audit of the veteran's account done in October 1996 shows 
that $152.75 was withheld from his compensation benefits from 
April 1, 1994 through July 31, 1994 to recover $611.00 of the 
overpayment.  The audit also shows a cash collection of 
$1,222.00 in July 1994 to complete recovery of the 
overpayment.  The source of that payment is not specified.  

In a financial status report dated in November 1996 the 
veteran reported monthly income of $2,104.00 and monthly 
expenses of $2,397.00.  

In a memorandum dated in December 1997 the Committee 
acknowledged that the $1,833.00 initially recovered was 
refunded prior to the March 1994 Committee decision and that 
the Committee's conclusion regarding recovery was in error.

In a financial status report dated in December 1997 the 
veteran reported monthly income of $3,376.00 and monthly 
expenses of $2,928.00.

In a supplemental statement of the case issued in February 
1998 the Committee indicated that its review of the veteran's 
most recent financial status report indicated that repayment 
of the overpayment in monthly installments would not cause 
undue financial hardship.  The committee noted that when he 
was initially awarded VA compensation benefits he was advised 
that he was being paid additional benefits for his children 
and that he should notify the VA of any changes.  It then 
asserted that "any changes" included receipt of Chapter 35 
benefits by dependent children and that when the veteran's 
other children received Chapter 35 benefits he timely 
reported that fact to the VA to avoid an overpayment.  The 
Committee admitted to a "small degree of fault" on the part 
of the VA in not adjusting the veteran's award after 
receiving information that [redacted] was receiving Chapter 35 
benefits.  The Committee then concluded that the veteran's 
degree of fault outweighed the VA degree of fault.  

Analysis

This case has been remanded twice.  The RO seems to be 
incapable of complying with the Board's instructions.  
Although twice requested, the Chapter 35 file still did not 
accompany the veteran's claims folder after its last return 
to the Board.  The Board's request for documentation of how 
and when any portion of the overpayment was collected is 
certainly not satisfied by the cryptic reference to the 
"audit trail from Hines."  The issuance of a new 
supplemental statement of the case with an entirely new 
explanation of the reasons for the denial does not constitute 
reconsideration of the veteran's claim including the issue of 
whether an overpayment was properly charged.  Additionally, 
the supplemental statement of the case provided did not cite 
38 C.F.R. § 21.3023, nor did it indicate that that section 
had been considered by the Committee.  In that regard, the 
Board is cognizant of the holding of the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") in Stegall v. West, 11 Vet.App. 
268 (1998) that the appellant has a right to compliance with 
remand orders of the Board.  However, in view of the decision 
of the Board herein set forth, the Board finds further remand 
development of this case unnecessary.  Although there are 
still some deficiencies in the record, the veteran will not 
be prejudiced thereby.

Although the Chapter 35 file is still not available to the 
Board, the Board assumes for the purpose of this decision 
that the veteran's son, [redacted], did, in fact, receive 
Chapter 35 education benefits from August 1991 to August 
1993.  The record shows that the veteran received additional 
compensation benefits for [redacted] as a dependent child based 
on [redacted] being over 18 years of age and enrolled in school 
during that time.  There is a prohibition against paying both 
of those benefits simultaneously.  38 C.F.R. § 21.3023 
(1998).  When the dual payment was "discovered" the RO 
retroactively terminated the veteran's additional 
compensation benefits for [redacted], thereby creating an 
overpayment.  

In its attempt to consider the various factors involved in 
deciding whether waiver of recovery an overpayment is against 
equity and good conscience, the RO first stated that the 
veteran was not without fault without specifying how he was 
at fault.  Later the RO found that the veteran had been 
notified of his responsibility to report any change to the VA 
and indicated that he should have known that that included 
receipt by a child of Chapter 35 benefits.  It was further 
argued that the fact that the veteran had older children who 
had received Chapter 35 benefits without an overpayment 
proved that the veteran knew that he should report the 
receipt by a child of Chapter 35 benefits.  

However, the Board notes that there is nothing in the claims 
folder now before the Board to indicate that the veteran was 
ever notified of the prohibition against paying Chapter 35 
education benefits and additional compensation benefits for a 
dependent at the same time.  In fact, the evidence now of 
record does not even establish that the veteran had any 
reason to know that [redacted] was receiving Chapter 35 
benefits.  The argument that he should have learned of the 
rule against dual benefits from his experience with his older 
children does not hold up because the veteran never received 
contemporaneous benefits for either of those children as 
dependents since they were already over 18 years of age when 
the veteran was awarded compensation benefits.  

The Court has held that the Board must review all issues that 
are reasonably raised by a liberal reading of the veteran's 
substantive appeal.  Myers v. Derwinski, 1 Vet.App. 127 
(1991).  In this case, there is an underlying issue of 
whether the overpayment for which waiver has been requested 
was properly created which was not addressed by the RO.  If 
an award is based solely on administrative error, reduction 
of that award is to be made effective as of the date of last 
payment.  38 U.S.C.A. § 5112(b)(10) (West 1991 & Supp. 1998).  
While a recipient of VA benefits clearly has some 
responsibility to be aware of the amount of benefits to which 
he or she is entitled and to refrain from accepting benefits 
which he or she knows exceeds that amount, it is the decision 
of the Board that the veteran in this case did all that he 
could reasonably have been expected to do based on the 
evidence of record.  There is no evidence that the veteran 
knew that he could not receive additional compensation for a 
dependent child while that child was also receiving Chapter 
35 benefits.  The VA was in possession of both the knowledge 
of that regulation and of the records presumably showing that 
both benefits were being paid simultaneously.  Therefore, the 
VA was solely at fault in creating the overpayment.  
Accordingly, the Board concludes that the overpayment in this 
case resulted solely from administrative error and that the 
correct date for termination of payment of additional 
compensation for a dependent child to the veteran was the 
date of last payment.

Since the Board has found that no overpayment was properly 
created in this case, the issue of entitlement to waiver of 
an overpayment is moot.


ORDER

An overpayment of compensation benefits was not properly 
created, and relief from recovery of compensation benefits in 
the amount of $1, 833.00 is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

